Citation Nr: 0103731	
Decision Date: 02/07/01    Archive Date: 02/15/01

DOCKET NO.  98-20 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUE

Entitlement to VA outpatient dental treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from March 1960 to April 1962.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an August 1997 RO dental rating decision that denied 
service connection for a dental condition based on trauma for 
the purpose of obtaining VA outpatient dental treatment.  A 
review of the records shows that the veteran is claiming 
service connection for a dental condition based on trauma for 
the purpose of obtaining VA outpatient dental treatment for a 
procedure that reportedly began in service, but was never 
completed.  Under the circumstances, the Board has classified 
the issue as shown on the first page of this remand.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (to be codified at 
38 U.S.C.A. §§ 5100, 5103A, and 5126, and to be codified as 
amended at 5102, 5103, 5106 and 5107) redefined VA's duty to 
assist the veteran in the development of his claim.

The veteran testified at hearings, including a hearing before 
the undersigned at the RO in October 2000, to the effect that 
he had a lower partial denture completed in service and that 
he had teeth extracted in service for completion of an upper 
partial denture, but that he was separated from service 
before the upper partial denture was completed.  The service 
dental records partially confirm this testimony.  He received 
numerous fillings (not extractions) of upper teeth in 
February, March, and April 1962.  The last entry in the 
dental records is dated April 4, 1962:  "Type 3 Exam[.]  
Insufficient time to complete prosthetics before E[xpiration 
of] T[erm of] S[ervice.]"

From a "Dental Rating Sheet" and a "Request for 
Administrative and Adjudicative Action," both dated in May 
1963, the Board finds that the veteran filed a claim for 
dental treatment in March 1963, within the first year after 
his discharge.  Service connection was granted for teeth nos. 
1, 2, 3, 4, 16, 21, and 32.  The claims folder contains no 
record that treatment was performed.  However, a consultation 
sheet dated in October 2000 shows that the veteran was seen 
with a denture that was ill-fitting and had been made "thro 
(sic) Brooklyn VA."

The record does not show that the veteran obtained Class II 
VA outpatient dental treatment under 38 C.F.R. 
§ 17.161(b)(2)(i) (2000)(formerly 17.123(b)).

The record indicates that the veteran has requested dental 
treatment at the VA Medical Center (VAMC) in Brooklyn, New 
York.  Any reports of his dental treatment at the Brooklyn 
VAMC should be obtained and included in the record.

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should ask the veteran to 
prepare a detailed list of all sources 
(VA and non-VA) of evaluation or 
treatment for dental problems since 
separation from service.  Names and 
addresses of the medical providers, and 
dates of evaluations and treatment, 
should be listed.  After obtaining any 
needed release forms from the veteran, 
the RO should directly contact the 
medical providers, including the Brooklyn 
VAMC, and obtain copies of the records 
not already in the file.

2.  After the above development, the RO 
should review the veteran's claim.  This 
review should reflect consideration of the 
veteran's eligibility for Class II VA 
dental treatment.  This includes 
determinations of (a) whether the veteran 
has a service-connected noncompensable 
dental condition which existed at the time 
of discharge; (b) what treatment is 
reasonably necessary for the one-time 
correction of that condition; (c) whether 
that treatment has already been provided; 
and (d) whether a VA dental examination 
was completed within 14 months of 
discharge, and if not, whether the delay 
was through no fault of the veteran.  A 
dental examination may be scheduled to 
address these questions.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  If the benefit 
sought on appeal remains denied, the 
veteran and the representative, if any, 
should be provided with an appropriate 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




